Citation Nr: 1233483	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for multiple caries, for compensation purposes only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1986 to February 1997.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Procedural history

The RO originally denied the Veteran's service-connection claims for gum disease and for caries in a January 2002 rating decision.  The Veteran initiated, but did not perfect a timely appeal as to these issues.  As a result, the RO's decisions became final.  38 C.F.R. §§ 3.104, 20.1103 (2011).

In December 2003, the Veteran filed a request to reopen his previously-denied service-connection claims for gum disease and caries.  The RO reopened and denied these claims in the above-referenced January 2005 rating decision.  The Veteran disagreed with the RO's determinations and perfected an appeal as to both issues.

The Veteran specifically requested a hearing before the Board at the VA Central Office (CO) in Washington, D.C. on his March 2006 substantive appeal.  Subsequently, in December 2007, the Veteran's representative contacted VA specifying that the Veteran wished to be scheduled for a videoconference hearing with the Board instead.  The Board remanded the Veteran's claims in March 2009 so that this hearing could be scheduled.  

The RO scheduled the Veteran for a videoconference hearing to take place on July 29, 2009.  The Veteran failed to report to this hearing.  Pertinently, the Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  The Veteran's representative specifically acknowledged the Veteran's failure to report in a July 31, 2009 Post-Remand Brief, but did not offer explanation as to why the Veteran did not show up, nor did he indicate that the Veteran wished to reschedule his hearing.  The Veteran's hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).  

In an August 2009 decision, the Board reopened the Veteran's dental claims, and remanded them for additional evidentiary development and readjudication.  Significantly, in an April 2011 rating decision, the RO awarded the Veteran service connection for caries and gum disease for dental treatment purposes only.  The Veteran's parallel claims for compensation remained on appeal.

In August 2011, the Board denied the Veteran's compensation claim for gum disease for compensation purposes.  The Board's decision is final.  38 C.F.R.          § 20.1100 (2011).  

In the same August 2011 decision, the Board remanded the Veteran's compensation claim for multiple caries for readjudication by the agency of original jurisdiction.  The Appeals Management Center (AMC) duly readjudicated the Veteran's claim in a June 2012 supplemental statement of the case (SSOC), and returned the Veteran's claims folder to the Board for further appellate review.

Referred issue

As noted in the Board's August 2011 decision, the Veteran has asserted that he is entitled to a disability percentage (compensation) for missing teeth.  See the Veteran's May 2, 2011 Statement in Support of Claim.  Although the RO has already adjudicated the Veteran's compensation claims for dental caries and gum disease in the first instance, it has not addressed the same for the Veteran's missing teeth.  Indeed, it does not appear that the RO has taken any action on the Board's prior referral of this issue in its August 2011 decision.  As such, the issue of entitlement to service connection for missing teeth is referred to the RO for a second time for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].


FINDING OF FACT

The Veteran reports developing multiple caries as a result of his service-connected gastroesophageal reflux disease (GERD).


CONCLUSION OF LAW

The criteria for establishing service connection for multiple caries, for compensation purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board remanded the Veteran's compensation claim for multiple caries in August 2011 for readjudication.  The AMC readjudicated the Veteran's claim in a June 2012 SSOC and returned the Veteran's claims folder to the Board.  

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)] redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law]; VAOPGCPREC 5-2004 (June 23, 2004) [VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit].  

Analysis

The Veteran has requested compensation for multiple caries that he asserts are caused or aggravated by his service-connected GERD.

The facts in this case are not in dispute.  The Veteran was afforded VA dental examinations in January and April 2011.  Notably, the January 2011 VA examiner opined that it was at least as likely as not that the Veteran's carious teeth were related to his GERD.  See the January 2011 VA examiner's report, page 1.  Thus, the facts in this case support the Veteran's contention that his carious teeth resulted from his service-connected GERD.

Notwithstanding the competent and credible evidence linking the Veteran's dental caries to GERD, according to 38 C.F.R. § 3.381(a), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  Here, the Veteran is requesting compensation for carious teeth, which is not authorized by law.  Thus, his claim for service connection for compensation purposes must be denied, notwithstanding any positive nexus opinion of record linking the Veteran's GERD to his multiple dental caries.  As noted above, the Veteran's claim for eligibility for treatment for dental caries has already been awarded by the RO.  See the RO's April 2011 rating decision.

The law is dispositive in this case.  Accordingly the Board must deny the Veteran's claim for service connection for multiple caries for compensation purposes as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for multiple caries is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


